DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's 8-26-21 arguments (supported by the r1.132 Declaration of co-inventor Hoff, dated 4-19-21) vis-à-vis rejections under 35 U.S.C. 103 over Mejdell et al., WO2010/037825 (published 4/8/10) (“Mejdell”) in view of Rochelle, WO2010/134926 (published 11/25/10) (listed in applicant’s 11-21-19 IDS and attached to the 5-22-15 IDS in parent Appl’n # 14/646,936), have been fully considered but are not persuasive as detailed below.  As such, said rejections, adjusted as necessitated by the 8-26-21 amendments, are re-asserted as proper.
Applicant argues in pertinent part that Rochelle is non-combinable with Mejdell because i) the Office cannot simultaneously argue that Rochelle teaches that AP/AB is/are superior (in regards to thermal stability) to (Mejdell’s) MEA while also citing the statement that selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made, even in the absence of an express suggestion/motivation to substitute one such equivalent component/process for the other, as detailed in MPEP 2144.06 II and its citation to In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), ii) Rochelle’s piperazine advanced stripper (PZAS) process is unrelated to Mejdell’s and thus non-combinable therewith, iii) one of ordinary skill in the art would not have been motivated to replace Mejdell’s MEA with Rochelle’s AP/AB because Rochelle teaches other compounds (e.g. piperazine, morpholine, etc.) as having superior thermal stability (and thus lower “Loss of Amine” due to thermal degradation) compared to AP/AB, i.e. that AP/AB is/are inferior to other of Rochelle’s amines, and that iv) “oxidative degradation has been found 2 capture” and that “providing stability against oxidative degradation is the primary target of the claimed method.”
Regarding i), the cited equivalence vis-à-vis MPEP 2144.06 II and In re Fout was that MEA and AP/AB are both appropriate/effective for CO2 scrubbing (of which both Mejdell and Rochelle are concerned).  Applicant’s argument misses the mark because the cited superiority of (Rochelle’s) AP/AB compared to (Mejdell’s) MEA regarding thermal stability is not mutually exclusive with, and/or can indeed be cited simultaneously/in conjunction with, Rochelle’s teaching that AP/AB and MEA are all appropriate/effective for CO2 scrubbing.  Applicant’s argument that employing the same amount/concentration of AP/AB as MEA (i.e. replacing Mejdell’s MEA with an equivalent amount/concentration of Rochelle’s AP/AB) would be non-obvious in view of the cited superiority of AP/AB compared to MEA also misses the mark: AP/AB was cited as superior to MEA regarding thermal stability (i.e. less thermal degradation), not regarding CO2 removal and/or loading properties.  Thus, replacing Mejdell’s MEA with an equivalent amount/concentration of Rochelle’s AP/AB would indeed would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding ii), applicant is reading Rochelle too narrowly; Rochelle’s teachings regarding thermal stability properties of its various amines (including AP/AB) are applicable regardless of the specific methodology in which such amines are employed.  MPEP 2112.01 II.
Regarding iii), the obviousness of selecting a secondary reference’s material with a particular property superior to that of a primary reference’s material is not limited to selecting the secondary reference’s material with the most superior particular property; all that is necessary to render selecting the secondary reference’s material (and thus combine the references prima facie obvious is for the secondary reference’s material to be superior compared to the primary reference’s material vis-à-vis the particular property.  MPEP 2123 I-II.
Regarding iv), Examiner’s rationale for combining references need not mirror applicant’s, i.e. obviousness does not require that the references applied address the same problem as the one to which applicant is concerned.  MPEP 2144 IV.

Claim Interpretation
Since applicant’s claims and specification-as-filed are not regarded as presenting a clear indication as to what the basic and assertedly-novel characteristics of the claimed invention are, or what additional steps and/or components would present/constitute a material change thereto, claim 10’s “consisting essentially of” transitional phrase regarding the absorbent employed in the claimed method has been treated for examination purposes as being equivalent to the open-set term “comprising”. See MPEP 2111.03 III, citing, e.g., PPG Indus. V. Guardian Indus., 156 F.3d 1351, 1355 (Fed. Cir. 1998), and Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (BPAI 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 10 and 12-27 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Mejdell et al., WO2010/037825 (published 4/8/10) (“Mejdell”) in view of Rochelle, WO2010/134926 (published 11/25/10) (listed in applicant’s 11/21/19 IDS and attached to the 5/22/15 IDS in parent Appl’n # 14/646,936).  Regarding claims 10 (interpreted as detailed above) and 12-26, Mejdell teaches a method of removing CO2 from a mixed gas (stream 3), comprising counter-currently contacting the mixed gas in an absorber 2 with an absorbent aq. mixture 5 of 2-amino-2-methyl-1-propanol (“AMP”) and monoethanolamine (“MEA”) to give a CO2-lean gas (stream 25) that is released/vented (via line S3), and a CO2-rich absorbent stream 6 that is collected in the bottom of absorber 2 and thereafter thermally regenerated with heat in regenerator 10 to give regenerated CO2-lean aq. absorbent 14 and a CO2-rich stream 21 that is treated further (i.e. by condensing out entrained steam/water vapor in condenser 22); the regenerated CO2-lean absorbent 14 is recycled back to absorber 2 for reuse (i.e. the absorbent is a circulating CO2 absorbent as claimed).  See Mejdell at, e.g., p. 3, ln. 1-26 and p. 11, ln. 20 to p. 13, ln. 12; clms. 1-4; Fig. 7.  While Mejdell does not specifically teach employing 3-amino-1-.
Rochelle teaches that, compared to MEA (such as Mejdell’s), AP and AB have significantly greater thermal stability (i.e. less thermal degradation) at regeneration T of 135oC compared to (Mejdell’s) MEA for CO2 scrubbing purposes.  See Rochelle at, e.g., Table 1.  It would thus have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mejdell’s overall methodology by replacing its MEA with AP or AB as taught by Rochelle, to achieve Rochelle’s taught motivation of greater thermal stability (i.e. less loss of absorbent amine(s) due to thermal degradation during regeneration @ 135oC) of alkanolamines such as AP and AB compared to (Mejdell’s) MEA for CO2 scrubbing purposes; note that Mejdell’s regeneration employs steam (i.e. Tregeneration > 100oC) to strip CO2 from the absorbent loaded therewith (see Mejdell at, e.g., p. 10, ln. 15 and p. 11, ln. 26 to p. 12, ln. 11; Fig. 7).  MPEP 2143 B-D & G.  Additionally and/or alternatively, given Rochelle’s teaching of the appropriateness of employing alkanolamines such as AP and AB for CO2 scrubbing processes (such as Mejdell’s) (see Rochelle at, e.g., p. 3, ln. 18-29 and p. 11, ln. 9-12), and the greater thermal stability (i.e. less thermal degradation) at regeneration T of 135oC of AP and AB compared to (Mejdell’s) MEA in CO2 scrubbing methods (see Rochelle at, e.g., Table 1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mejdell’s overall methodology by employing AP or AB as taught by Rochelle instead of Mejdell’s MEA - selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, see Rochelle at, e.g., Table 1), further indicating the appropriateness of employing Mejdell’s AMP (since its degradation value is also desirably lower than MEA’s) with Rochelle’s AP or AB, i.e. employing such a combination would involve a reasonable expectation of success.  MPEP 2143.02.
As to the claimed component concentrations, Mejdell's aq. mixture comprises 10-35wt% AMP and 10-35wt% MEA.  See Mejdell at, e.g., p. 3, ln. 1-26; clms. 1-4.  Given the obviousness of replacing Mejdell’s MEA with Rochelle’s AP (e.g. vis-à-vis claim 18) or AB as detailed above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Mejdell’s MEA concentration range to Rochelle’s AP or AB (i.e. employ 10-35wt% AP or AB).  MPEP 2143 C, D, & G; MPEP 2144.06 II, citing In re Fout.  As Mejdell’s AMP and MEA (the obviousness of employing an equivalent concentration of Rochelle’s AP or AB instead of Mejdell’s MEA being as detailed above) ranges overlap those claimed, the claimed ranges are rendered prima facie obvious.  See Mejdell at, e.g., p. 3, ln. 1-26; clms. 1-4.  See, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (holding that a prima facie case of obviousness exists where claimed ranges “overlap or lie inside ranges disclosed by the prior art”); MPEP § 2144.05.
Regarding claim 27, Mejdell’s mixed gas is an artificial exhaust gas (see Mejdell at, e.g., p. 11, ln. 21-22), and Mejdell states that its method is drawn to capturing CO2 from a combustion gas (see id. at, e.g., p. 1, ln. 5-6).  Mejdell also states that capture of CO2 emissions from thermal power plants is the subject of “growing interest” (see id. at, e.g., p. 1, ln. 13-15), indicating that Mejdell’s method is intended to be suitable for employing such exhaust gases as its mixed gas.  MPEP 2144.01.  In view of the foregoing, it would have been obvious to one of ordinary skill in 2 from such a gas and that its method is drawn to capturing CO2 from combustion gases.  MPEP 2143 G.  Additionally and/or alternatively, notwithstanding Mejdell’s teaching that an “artificial” exhaust gas is employed in its process as detailed above, to the extent that the claim’s “exhaust gas from a thermal power plant or an industrial plant” (emphasis Examiner’s) recitation may be considered an embedded product-by-process limitation, note MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which stated that “If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In other words, the source of a product cannot patentably distinguish the product from the same product obtained from a different source.  See In re Pilkington, 162 USPQ 145, 147 (CCPA 1969) (stating that "the patentability of a claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.") (emphasis in original).  Thus, since Mejdell’s artificial exhaust gas is identical or at least substantially similar in composition to the claimed exhaust gas (the latter being produced by a different process than Mejdell’s), it matters not whether Mejdell’s artificial exhaust gas was made by the same process as that claimed.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 22, 2021
Primary Examiner
Art Unit 1736